Title: General Orders, 23 August 1780
From: Washington, George
To: 


					
						Head Quarters Teaneck [N.J.] Wednesday August 23d 1780
						
							Parole Hampton 
							 Countersigns How WhoWatchword Where.
						
					
					[Officers] For the day Tomorrow[:] Brigadier General Huntington[,] Lieutenant Colonels Sumner[,] Badlam[,] Brigade Major Darby
					[Officers] For Guard[:] This Day Major Talbot[,] Tomorrow Major Grier
					The Guards to parade at five o clock this afternoon near the York brigade where the Grand Parade is assigned for the present.
					A Sub. two serjeants and thirty rank and file for Fatigue from the right Wing to be sent immediately to Hackinsack new bridge.
					The Army being now very near the Enemy the General flatters himself every officer and soldier will make it a point of honor as well as duty to keep constantly in Camp and to be at the shortest Notice ready to act as Circumstances may require: He is at the same time persuaded should an opportunity be afforded us that every part of the army will vie with each other in the display of that conduct fortitude and bravery which ought to distinguish troops fighting for their Country—for their Liberty—for everything dear to the Citizen or to the soldier. He also hopes to hear of no wanton depredations on the persons or property of the inhabitants for nothing can be more inconsistent or infamous than to violate those rights we profess and are bound to defend. The Officers of Police will be particularly careful to prevent the destruction of Fences which they certainly have it in their power to effect.
					The officers commanding brigades and regiments are to see that the above order is read to the soldiers and the necessity of an implicit Compliance therewith impressed on their Minds.
					An Alarm will be communicated by the discharge of Two Cannon from the Park.
				